14-2617
     Schwarzkopf v. Sikorsky Aircraft Corp.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
     2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE
     A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Thurgood Marshall United
 3        States Courthouse, 40 Foley Square, in the City of New York,
 4        on the 17th day of June, two thousand fifteen.
 5
 6        PRESENT: DENNIS JACOBS,
 7                 REENA RAGGI,
 8                 GERARD E. LYNCH,
 9                                Circuit Judges.
10
11        - - - - - - - - - - - - - - - - - - - -X
12        JOHN SCHWARZKOPF, JR.,
13                 Plaintiff-Appellant,
14
15                        -v.-                                                           14-2617
16
17        SIKORSKY AIRCRAFT CORPORATION,
18                 Defendant-Appellee.
19        - - - - - - - - - - - - - - - - - - - -X
20
21        FOR APPELLANT:                          NICOLE M. ROTHGEB (with Gregg D.
22                                                Adler, on the brief), Livingston,
23                                                Adler, Pulda, Meiklejohn & Kelly,
24                                                P.C., Hartford, Connecticut.
25
26        FOR APPELLEE:                           HOWARD FETNER (with Felix J.
27                                                Springer, Day Pitney LLP, Hartford,
28                                                Connecticut on the brief), Day Pitney
29                                                LLP, New Haven, Connecticut.
30
31             Appeal from a judgment of the United States District
32        Court for the District of Connecticut (Covello, J.).
 1        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 2   AND DECREED that the judgment of the district court be
 3   AFFIRMED.
 4
 5        Plaintiff-appellant John Schwarzkopf, Jr., appeals from
 6   the judgment of the United States District Court for the
 7   District of Connecticut (Covello, J.), granting summary
 8   judgment in favor of defendant-appellee Sikorsky Aircraft
 9   Corporation. We assume the parties’ familiarity with the
10   underlying facts, the procedural history, and the issues
11   presented for review.
12
13        Upon de novo review, Delaney v. Bank of Am. Corp., 766
14   F.3d 163, 167 (2d Cir. 2014), we affirm the district court’s
15   grant of summary judgment in favor of Sikorsky because the
16   record does not raise a triable issue of fact supporting
17   Schwarzkopf’s disability-discrimination claims.1
18
19        Schwarzkopf’s position was eliminated pursuant to a
20   reduction in force; other employees characterized as
21   disabled by Schwarzkopf were retained; and the company’s
22   nondiscriminatory metrics for evaluating performance
23   supported Schwarzkopf’s termination. See id. at 168; see
24   generally Viola v. Philips Med. Sys. of N. Am., 42 F.3d 712
25   (2d Cir. 1994).
26
27        We reject any invitation to second-guess Sikorsky’s
28   personnel decisions because “we do not sit as a super-
29   personnel department that reexamines an entity’s business
30   decisions.” Delaney, 766 F.3d at 169 (internal quotation
31   marks omitted).
32
33        For the foregoing reasons, and finding no merit in
34   Schwarzkopf’s other arguments, we hereby AFFIRM the judgment
35   of the district court.
36
37                               FOR THE COURT:
38                               CATHERINE O’HAGAN WOLFE, CLERK
39




         1
           Schwarzkopf has expressly abandoned his age-
     discrimination claims on appeal. See Appellant’s Br. at 2,
     n.1; see generally Fabrikant v. French, 691 F.3d 193, 202 &
     n.8 (2d Cir. 2012).

                                   2